                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


EDDIE RICMOND,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 5:16-cv-10846

RALEIGH COUNTY WEST VIRGINIA,

                             Defendant.



                        MEMORANDUM OPINION AND ORDER


       On November 14, 2016, the Plaintiff, proceeding pro se, filed an Application to Proceed

Without Prepayment of Fees and Costs (Document 1) and a Civil Complaint (Document 2). By

Standing Order (Document 3) entered on that date, the matter was referred to the Honorable Omar

J. Aboulhosn, United States Magistrate Judge, for submission to this Court of proposed findings

of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

       On September 19, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 4) wherein it is recommended that this Court deny the Plaintiff’s

Application to Proceed Without Prepayment of Fees and Costs, dismiss the Plaintiff’s Civil

Complaint, and remove this matter from the Court’s docket. Objections to the Magistrate Judge’s

Proposed Findings and Recommendation were due by October 7, 20191.


1
 The docket reflects that the Proposed Findings and Recommendation mailed to the Plaintiff was
returned as undeliverable and re-mailed to a different address on October 4, 2019. As of October
16, 2019, no objections had been filed.
                                                 1
       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and a party’s right to appeal

this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th

Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Plaintiff’s Application to Proceed Without Prepayment

of Fees and Costs (Document 1) be DENIED, the Plaintiff’s Civil Complaint (Document 2) be

DISMISSED, and this matter be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                               ENTER:         October 16, 2019




                                                  2
